21-10699-dsj   Doc 116   Filed 07/09/21 Entered 07/09/21 16:56:29   Main Document
                                      Pg 1 of 40
21-10699-dsj   Doc 116   Filed 07/09/21 Entered 07/09/21 16:56:29   Main Document
                                      Pg 2 of 40
21-10699-dsj   Doc 116   Filed 07/09/21 Entered 07/09/21 16:56:29   Main Document
                                      Pg 3 of 40
21-10699-dsj   Doc 116   Filed 07/09/21 Entered 07/09/21 16:56:29   Main Document
                                      Pg 4 of 40
21-10699-dsj   Doc 116   Filed 07/09/21 Entered 07/09/21 16:56:29   Main Document
                                      Pg 5 of 40
21-10699-dsj   Doc 116   Filed 07/09/21 Entered 07/09/21 16:56:29   Main Document
                                      Pg 6 of 40
21-10699-dsj   Doc 116   Filed 07/09/21 Entered 07/09/21 16:56:29   Main Document
                                      Pg 7 of 40
21-10699-dsj   Doc 116   Filed 07/09/21 Entered 07/09/21 16:56:29   Main Document
                                      Pg 8 of 40
21-10699-dsj   Doc 116   Filed 07/09/21 Entered 07/09/21 16:56:29   Main Document
                                      Pg 9 of 40
21-10699-dsj   Doc 116   Filed 07/09/21 Entered 07/09/21 16:56:29   Main Document
                                     Pg 10 of 40
21-10699-dsj   Doc 116   Filed 07/09/21 Entered 07/09/21 16:56:29   Main Document
                                     Pg 11 of 40
21-10699-dsj   Doc 116   Filed 07/09/21 Entered 07/09/21 16:56:29   Main Document
                                     Pg 12 of 40
21-10699-dsj   Doc 116   Filed 07/09/21 Entered 07/09/21 16:56:29   Main Document
                                     Pg 13 of 40
21-10699-dsj   Doc 116   Filed 07/09/21 Entered 07/09/21 16:56:29   Main Document
                                     Pg 14 of 40
21-10699-dsj   Doc 116   Filed 07/09/21 Entered 07/09/21 16:56:29   Main Document
                                     Pg 15 of 40
21-10699-dsj   Doc 116   Filed 07/09/21 Entered 07/09/21 16:56:29   Main Document
                                     Pg 16 of 40
21-10699-dsj   Doc 116   Filed 07/09/21 Entered 07/09/21 16:56:29   Main Document
                                     Pg 17 of 40
21-10699-dsj   Doc 116   Filed 07/09/21 Entered 07/09/21 16:56:29   Main Document
                                     Pg 18 of 40
21-10699-dsj   Doc 116   Filed 07/09/21 Entered 07/09/21 16:56:29   Main Document
                                     Pg 19 of 40
21-10699-dsj   Doc 116   Filed 07/09/21 Entered 07/09/21 16:56:29   Main Document
                                     Pg 20 of 40
21-10699-dsj   Doc 116   Filed 07/09/21 Entered 07/09/21 16:56:29   Main Document
                                     Pg 21 of 40
21-10699-dsj   Doc 116   Filed 07/09/21 Entered 07/09/21 16:56:29   Main Document
                                     Pg 22 of 40
21-10699-dsj   Doc 116   Filed 07/09/21 Entered 07/09/21 16:56:29   Main Document
                                     Pg 23 of 40
21-10699-dsj   Doc 116   Filed 07/09/21 Entered 07/09/21 16:56:29   Main Document
                                     Pg 24 of 40
21-10699-dsj   Doc 116   Filed 07/09/21 Entered 07/09/21 16:56:29   Main Document
                                     Pg 25 of 40
21-10699-dsj   Doc 116   Filed 07/09/21 Entered 07/09/21 16:56:29   Main Document
                                     Pg 26 of 40
21-10699-dsj   Doc 116   Filed 07/09/21 Entered 07/09/21 16:56:29   Main Document
                                     Pg 27 of 40
21-10699-dsj   Doc 116   Filed 07/09/21 Entered 07/09/21 16:56:29   Main Document
                                     Pg 28 of 40
21-10699-dsj   Doc 116   Filed 07/09/21 Entered 07/09/21 16:56:29   Main Document
                                     Pg 29 of 40
21-10699-dsj   Doc 116   Filed 07/09/21 Entered 07/09/21 16:56:29   Main Document
                                     Pg 30 of 40
21-10699-dsj   Doc 116   Filed 07/09/21 Entered 07/09/21 16:56:29   Main Document
                                     Pg 31 of 40
21-10699-dsj   Doc 116   Filed 07/09/21 Entered 07/09/21 16:56:29   Main Document
                                     Pg 32 of 40
21-10699-dsj   Doc 116   Filed 07/09/21 Entered 07/09/21 16:56:29   Main Document
                                     Pg 33 of 40
21-10699-dsj   Doc 116   Filed 07/09/21 Entered 07/09/21 16:56:29   Main Document
                                     Pg 34 of 40
21-10699-dsj   Doc 116   Filed 07/09/21 Entered 07/09/21 16:56:29   Main Document
                                     Pg 35 of 40
21-10699-dsj   Doc 116   Filed 07/09/21 Entered 07/09/21 16:56:29   Main Document
                                     Pg 36 of 40
21-10699-dsj   Doc 116   Filed 07/09/21 Entered 07/09/21 16:56:29   Main Document
                                     Pg 37 of 40
21-10699-dsj   Doc 116   Filed 07/09/21 Entered 07/09/21 16:56:29   Main Document
                                     Pg 38 of 40
21-10699-dsj   Doc 116   Filed 07/09/21 Entered 07/09/21 16:56:29   Main Document
                                     Pg 39 of 40
21-10699-dsj   Doc 116   Filed 07/09/21 Entered 07/09/21 16:56:29   Main Document
                                     Pg 40 of 40
